TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00022-CR



                                   Manuel Moreno, Appellant

                                                 v.

                                  The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-10-300666, HONORABLE KAREN R. SAGE, JUDGE PRESIDING



                            MEMORANDUM OPINION


                In June 2012, appellant pled guilty to two counts of indecency and was placed

on five years’ deferred adjudication. In December 2013, the trial court signed two judgments

adjudicating appellant’s guilt and sentencing him to five and nine years’ imprisonment. Appellant

timely filed a notice of appeal, and the trial court signed a certification of appellant’s right to

appeal stating that this is a plea-bargain case and that appellant has no right to appeal. The record

does not support the certification, however. See Hargesheimer v. State, 182 S.W.3d 906, 911-13

(Tex. Crim. App. 2006); Dears v. State, 154 S.W.3d 610, 614-15 (Tex. Crim. App. 2005). We

therefore abate this appeal and remand the case to the trial court for entry of a corrected

certification of appellant’s right to appeal.
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Abated

Filed: February 28, 2014

Do Not Publish




                                               2